Case 19-12269-KBO   Doc 70-18   Filed 11/12/19   Page 1 of 28




                      EXHIBIT R
                                                                                         Case 19-12269-KBO              Doc 70-18     Filed 11/12/19    Page 2 of 28
Courthouse Direct Search:
7/31/19 through 9/6/19 – GRANTOR ONLY
Name Searched: MDC REEVES ENERGY


                                                                       Instrument
Grantor      Grantee      Document Type     Document ID    File Date              PlatVolume               AbstractNumberSurveyNameSurveySectionSurveyBlock         Acreage              Quarter        Half   BookType         RefDocumentID RefBookType RefVolumeRefPage
                                                                          Date
          MDC REEVES      BLANTONS 20     UNIT AGREEMENT 2019012589 8/7/2019     06/03/2019                              1656       PSL         23            C18             40.0000              NENE                   OPR                                DR    28        63
          ENERGY LLC      23E UNIT        DECLARATION
                                          DESIGNATION
          PECAN BAYOU                                                                                                    1656       PSL         20            C18             200.0000                                                                       DR    1453      118
          ENERGY LLC
          LUXE                                                                                                                      PSL         23            C18             714.7000                                                                             1676      96
          OPERATING LLC
          LUXE ENERGY                                                                                                               PSL         23            C18             272.2200                                                                             1453      94
          LLC MEMBER
          DOUBLE EAGLE                                                                                                              PSL         23            C18             10.0900              NWSWSE                                                          1530      93
          NATURAL
          RESOURCES LP
          Too many to                                                                          Too                                                                                                                                           Too many to
          display                                                                              many to                                                                                                                                       display
          see instr for                                                                        display                                                                                                                                       see instr for
          details.                                                                             see instr                                                                                                                                     details.
                                                                                               for
                                                                                               details.
          LUXE ENERGY   TINIAN 24 14      UNIT            2019012890 8/12/2019 05/22/2019                                           PSL         14            C8              785.7500             NE                     OPR                                      1343      714
          LLC MEMBER    UNIT              RATIFICATION
          LUXE                                                                                                                      PSL         23            C8              785.7500             NE                                                              1595      596
          OPERATING LLC
          MDC REEVES                                                                                                                PSL         23            C8              785.7500             SE
          ENERGY LLC
                                                                                                                                    PSL         24            C8              785.7500                         E2
          MDC REEVES      QUANAH        PARTIAL        2019013078 8/15/2019 05/13/2019                                              PSL         18            C9                                                          OPR                                OPR   1742      676
          ENERGY LLC      EXPLORATION ASSIGNMENT
                          LLC
                          PECAN BAYOU
                          ENERGY LLC
                          MCDONNOLD M
                          JR MEMBER
                          MCDONNALD
                          PETROLEUM
                          LLC
                          LUXE
                          OPERATING LLC
                          Too many to
                          display
                          see instr for
                          details.
          MDC REEVES      KNOB CREEK    UNIT AGREEMENT 2019013174 8/15/2019 08/13/2019                                   1485       PSL         12            C18             122.9000                                    OPR                                      1517      733
          ENERGY LLC      12 11 UNIT    DECLARATION
                                        DESIGNATION
          PECAN BAYOU                                                                                                    5740       PSL         11            C18             197.1000                                                                             1458      723
          ENERGY LLC
          LUXE                                                                                                                      PSL         11            C18             320.0000                                                                             1655      583
          OPERATING LLC
          LUXE ENERGY                                                                                                               PSL         12            C18             320.0000                                                                             1651      561
          LLC MEMBER
          CRUMP ENERGY                                                                                                                                                                                                                                             1611      523
          PARTNERS III
          LLC
          Too many to                                                                                                                                                                                                                        Too many to
          display                                                                                                                                                                                                                            display
          see instr for                                                                                                                                                                                                                      see instr for
          details.                                                                                                                                                                                                                           details.
                                                                                 Case 19-12269-KBO         Doc 70-18      Filed 11/12/19          Page 3 of 28
         LUXE ENRGY LLC WL WELLER 22 UNIT AGREEMENT 2019013177 8/15/2019 08/13/2019                                    PSL              21         C9        412.2000                             OPR                                     1326     742
         MEMBER         21S UNIT     DECLARATION
                                     DESIGNATION
         LUXE                                                                                                          PSL              21         C9        79.5700          E2SW                                                        1234     726
         OPERATING LLC
         MDC REEVES                                                                                                    PSL              21         C9        79.8000          W2SW                                                        1234     724
         ENERGY LLC
         PEC                                                                                                           PSL              22         C9        252.8300                                                                     1234     720
         EXPLORATION
         LLC
         PECAN BAYOU                                                                                                   PSL              22         C9        412.2000                                                                     1046     711
         ENERGY LLC
                                                                                                                                                                                                                        Too many to
                                                                                                                                                                                                                        display
                                                                                                                                                                                                                        see instr for
                                                                                                                                                                                                                        details.




Courthouse Direct Search:
7/31/19 through 9/6/19 – GRANTEE ONLY
Name Searched: MDC REEVES ENERGY


Granto                Document    Document                Instrumen              AbstractNumbe SurveyNam SurveySectio SurveyBloc         Acreag           Quarte        BookTyp        RefDocumentI RefBookTyp RefVolum RefPag Consideratio
           Grantee                            File Date             PlatVolume
   r                    Type         ID                     t Date                      r          e          n           k                e                r              e                D            e         e      e         n
         DIALOG      MDC REEVES LIEN         201901211 7/31/2019 07/17/201                                                                                                        OP                                                          5165080
         WIRELINE    ENERGY LLC AFFIDAVIT    1                   9                                                                                                                R
         SERVICES               CLAIM
         LLC                    NOTICE
                     MDC TEXAS
                     ENERGY LLC
                     MDC TEXAS
                     OPERATOR
                     LLC
         LUXE        MDC REEVES AGREEMEN     201901259 8/7/2019 06/03/201                                                                                                         OP                                        1676    96
         OPERATING   ENERGY LLC T            0                  9                                                                                                                 R
         LLC
                    PECAN                                                                                                                                                                                                   1453    94
                    BAYOU
                    ENERGY LLC
                    LUXE                                                                                                                                                                                                    1530    93
                    ROYALTIES
                    LLC
                    DOUBLE                                                                                                                                                                                                  1676    85
                    EAGLE
                    NATURAL
                    RESOURCES
                    LP
                    CRUMP                                                                                                                                                                                                   1530    85
                    ENERGY
                    PARTNERS III
                    LLC
                    Too many to                                                                                                                                                                     Too many
                    display                                                                                                                                                                         to display
                    see instr for                                                                                                                                                                   see instr for
                    details.                                                                                                                                                                        details.
         RED STONE MDC REEVES RELEASE        201901311 8/15/2019 08/08/201                    1524       BOYD G T                                                                 OP                2019-         OPR
         OPERATIONS ENERGY LLC OF LIEN       3                   9                                                                                                                R                 00009079
         INC                      CLAIMED
                    SAN SABA                                                                             PSL         18            C9
                    RESOURCES
                    LLC
                                                                                Case 19-12269-KBO    Doc 70-18    Filed 11/12/19   Page 4 of 28
            RED WILLOW
            PRODUCTION
            LLC
            MTE
            HOLDINGS
            LLC
            MDC TEXAS
            OPERATOR
            LLC
            Too many to
            display
            see instr for
            details.
RED STONE MDC REEVES RELEASE          201901311 8/15/2019 08/08/201                      1723       PSL      27         C8                               OP
OPERATIONS ENERGY LLC OF LIEN         4                   9                                                                                              R
INC                       CLAIMED
            SAN SABA
            RESOURCES
            LLC
            MTE
            HOLDINGS
            LLC
            MDC TEXAS
            OPERATOR
            LLC
            MDC TEXAS
            ENERGY LLC
            Too many to
            display
            see instr for
            details.
SITEPRO INC MDC ENERGY LIEN           201901320 8/15/2019 08/13/201                      5468       PSL      24         C9                               OP                                 531538.2
            LLC           AFFIDAVIT   5                   9                                                                                              R
                          CLAIM
                          NOTICE
            MDC REEVES                                                                   3608       PSL      9          C1
            ENERGY LLC                                                                                                  8
            MDC TEXAS                                                                    2561       PSL      11         C9
            ENERGY LLC
            MDC TEXAS                                                                    1723       PSL      27         C8
            OPERATOR
            LLC
                                                                                         1523       PSL      18         C9
                                                                      Too
                                                                      many
                                                                      to
                                                                      display
                                                                      see
                                                                      instr
                                                                      for
                                                                      details
                                                                      .
CUDD         MDC ENERGY LIEN      201901333 8/19/2019 08/12/201                          5652       PSL      21         C9         160.0000       W2SE   OP   2018-      OPR   1585   224   96851.18
ENERGY       LLC        AFFIDAVIT 2                   9                                                                                                  R    00007557
SERVICES                CLAIM
                        NOTICE
CUDD         MDC REEVES                                                                  5653       PSL      21         C9         160.0000       W2N         2018-      RPR   1611   246
PRESSURE     ENERGY LLC                                                                                                                           E           00010419
CONTROL
INC
RPC INC      MDC TEXAS
AGENT        ENERGY LLC
STELLAR      MDC REEVES LIEN      201901387 8/27/2019 08/22/201                          5420       PSL      23         C9                               OP                                 41873.61
DRILLING     ENERGY LLC AFFIDAVIT 0                   9                                                                                                  R
FLUIDS LLC              CLAIM
                        NOTICE
             SCYTHIAN
             LTD
                                                                       Case 19-12269-KBO    Doc 70-18      Filed 11/12/19   Page 5 of 28
             SAN SABA
             RESOURCES
             LLC
             PECAN
             BAYOU
             ENERGY LLC
             MDC TEXAS
             OPERATOR
             LLC
             Too many to
             display
             see instr for
             details.
STELLAR      LUXE          LIEN        201901387 8/27/2019 08/22/201            2561       PSL       11          C9                        OP   307795.1
DRILLING     OPERATING AFFIDAVIT       1                   9                                                                               R    2
FLUIDS LLC   LLC           CLAIM
                           NOTICE
             MDC REEVES
             ENERGY LLC
             MDC TEXAS
             OPERATOR
             LLC
             PECAN
             BAYOU
             ENERGY LLC
STELLAR      LUXE          LIEN        201901387 8/27/2019 08/22/201            2561       PSL       11          C9                        OP   205678.5
DRILLING     OPERATING AFFIDAVIT       2                   9                                                                               R    5
FLUIDS LLC   LLC           CLAIM
                           NOTICE
             MDC REEVES
             ENERGY LLC
             MDC TEXAS
             OPERATOR
             LLC
             PECAN
             BAYOU
             ENERGY LLC
STELLAR      LUXE          LIEN        201901387 8/27/2019 08/22/201            2561       PSL       11          C9                        OP   695833.1
DRILLING     OPERATING AFFIDAVIT       3                   9                                                                               R    2
FLUIDS LLC   LLC           CLAIM
                           NOTICE
             MDC REEVES                                                         5638       PSL       10          C9
             ENERGY LLC
             MDC TEXAS
             OPERATOR
             LLC
             PECAN
             BAYOU
             ENERGY LLC
STELLAR      LUXE          LIEN        201901387 8/27/2019 08/22/201            2561       PSL       11          C9         260.5100       OP   66149.58
DRILLING     OPERATING AFFIDAVIT       4                   9                                                                               R
FLUIDS LLC   LLC           CLAIM
                           NOTICE
             MDC REEVES                                                         5638       PSL       10          C9
             ENERGY LLC
             MDC TEXAS
             OPERATOR
             LLC
             PECAN
             BAYOU
             ENERGY LLC
STELLAR      KMF LAND      LIEN        201901387 8/27/2019 08/22/201            5638       PSL       10          C9                        OP   49015.47
DRILLING     LLC           AFFIDAVIT   5                   9                                                                               R
FLUIDS LLC                 CLAIM
                           NOTICE
             LUXE                                                               5638       STRAIN C H 10         C9
             OPERATING
             LLC
                                                                       Case 19-12269-KBO    Doc 70-18      Filed 11/12/19   Page 6 of 28
             MDC REEVES                                                         5846       PSL        11         C9
             ENERGY LLC
             MDC TEXAS                                                          5846       SCHLUTER F 11         C9
             OPERATOR                                                                      A
             LLC
             PECAN
             BAYOU
             ENERGY LLC
STELLAR      MDC REEVES LIEN           201901387 8/27/2019 08/22/201            5420       PSL        22         C9                        OP   31690.06
DRILLING     ENERGY LLC AFFIDAVIT      6                   9                                                                               R
FLUIDS LLC                 CLAIM
                           NOTICE
             SLACK                                                              5420       PSL        23         C9         1105.580
             KENNETH                                                                                                        0
             ROY TRUSTEE
             SLACK FRANK
             AND BILLIE
             MARIE SLACK
             REVOCABLE
             TRUST
             DATED JULY
             31 2008
             RED WILLOW
             PRODUCTION
             LLC
             PECAN
             BAYOU
             ENERGY LLC
             Too many to
             display
             see instr for
             details.
STELLAR      CABRITO LTD LIEN          201901387 8/27/2019 08/22/201            5452       PSL        27         C9                        OP   223666.2
DRILLING                   AFFIDAVIT   7                   9                                                                               R    5
FLUIDS LLC                 CLAIM
                           NOTICE
             MDC REEVES                                                         5468       PSL        24         C9
             ENERGY LLC
             MDC TEXAS
             OPERATOR
             LLC
             PECAN
             BAYOU
             ENERGY LLC
STELLAR      LUXE          LIEN        201901387 8/27/2019 08/22/201            2561       PSL        11         C9                        OP   133966.1
DRILLING     OPERATING AFFIDAVIT       8                   9                                                                               R    9
FLUIDS LLC   LLC           CLAIM
                           NOTICE
             MDC REEVES
             ENERGY LLC
             MDC TEXAS
             OPERATOR
             LLC
             PECAN
             BAYOU
             ENERGY LLC
STELLAR      LUXE          LIEN        201901387 8/27/2019 08/22/201            2561       BUCHANAN   11         C9         224.3200       OP   173438.6
DRILLING     OPERATING AFFIDAVIT       9                   9                               MC                                              R    8
FLUIDS LLC   LLC           CLAIM
                           NOTICE
             MDC REEVES                                                         2561       PSL        11         C9         224.3200
             ENERGY LLC
             MDC TEXAS
             OPERATOR
             LLC
             PECAN
             BAYOU
             ENERGY LLC
                                                                       Case 19-12269-KBO    Doc 70-18    Filed 11/12/19   Page 7 of 28
STELLAR      LUXE         LIEN      201901388 8/27/2019 08/22/201               2561       PSL      11         C9                        OP                   133645.0
DRILLING     OPERATING    AFFIDAVIT 0                   9                                                                                R                    4
FLUIDS LLC   LLC          CLAIM
                          NOTICE
             MDC REEVES
             ENERGY LLC
             MDC TEXAS
             OPERATOR
             LLC
             PECAN
             BAYOU
             ENERGY LLC
STELLAR      CABRITO LTD LIEN          201901388 8/27/2019 08/22/201            5468       PSL      24         C9                        OP                   241179.4
DRILLING                   AFFIDAVIT   1                   9                                                                             R                    7
FLUIDS LLC                 CLAIM
                           NOTICE
             LUXE
             OPERATING
             LLC
             MDC REEVES
             ENERGY LLC
             MDC TEXAS
             OPERATOR
             LLC
             PECAN
             BAYOU
             ENERGY LLC
STELLAR      CABRITO LTD LIEN          201901388 8/27/2019 08/22/201            5468       PSL      24         C9                        OP                   28793.27
DRILLING                   AFFIDAVIT   2                   9                                                                             R
FLUIDS LLC                 CLAIM
                           NOTICE
             LUXE
             OPERATING
             LLC
             MDC REEVES
             ENERGY LLC
             MDC TEXAS
             OPERATOR
             LLC
             PECAN
             BAYOU
             ENERGY LLC
C AND J      MDC REEVES LIEN           201901400 8/28/2019 08/13/201            5452       PSL      27         C9                        OP                   84133.68
ENERGY       ENERGY LLC AFFIDAVIT      5                   9                                                                             R
SERVICES                   CLAIM
                           NOTICE
C AND J SPEC QUANAH                                                             5468       PSL      24         C9
RENT         EXPLORATIO
SERVICES     N LLC
INC
             PECAN
             BAYOU
             ENERGY LLC
             MTE
             HOLDINGS
             LLC
             MDC TEXAS
             OPERATOR
             LLC
             Too many to
             display
             see instr for
             details.
RED STONE MDC REEVES PARTIAL           201901401 8/28/2019 08/13/201            5468       PSL      24         C9                        OP   2019-      OR   137000
OPERATIONS ENERGY LLC RELEASE          1                   9                                                                             R    00009080
INC
                                                                       Case 19-12269-KBO    Doc 70-18      Filed 11/12/19   Page 8 of 28
             MTE
             HOLDINGS
             LLC
             MDC TEXAS
             OPERATOR
             LLC
             MDC TEXAS
             ENERGY LLC
             MDC ENERGY
             LLC
             Too many to
             display
             see instr for
             details.
ANDERSON MDC REEVES OIL GAS            201901409 8/29/2019 03/07/201            7          WASHBURN   13                    331.6000            OP   DR   88   456
JAMES BRIAN ENERGY LLC AND             2                   9                               DW                                                   R
                           MINERAL
                           LEASE
DAVIS LAURA MDC REEVES OIL GAS         201901409 8/29/2019 03/07/201            7          WASHBURN   13                    331.6000            OP   DR   88   456
ANDERSON ENERGY LLC AND                3                   9                               DW                                                   R
                           MINERAL
                           LEASE
ANDERSON MDC REEVES OIL GAS            201901409 8/29/2019 03/07/201            7          WASHBURN   13                    331.6000            OP   DR   88   456
TRACY        ENERGY LLC AND            4                   9                               DW                                                   R
MARLENE                    MINERAL
                           LEASE
MODISETTE
TRACY
ANDERSON
ALEXANDER MDC REEVES OIL GAS           201901409 8/29/2019 03/13/201                       PSL        21         C1         160.0000       NE   OP
KAREN JANE ENERGY LLC AND              5                   9                                                     7                              R
                           MINERAL
                           LEASE
MEANS        MDC REEVES OIL GAS        201901409 8/29/2019 03/12/201                       PSL        9          C1         143.4000            OP        6    126
CHANDLER     ENERGY LLC AND            6                   9                                                     8                              R
SINCLAIR                   MINERAL
                           LEASE
HAGEMAN      MDC REEVES OIL GAS        201901409 8/29/2019 06/05/201                       PSL        9          C1         143.4000            OP        6    126
DAVID E      ENERGY LLC AND            7                   9                                                     8                              R
                           MINERAL
                           LEASE
HAGEMAN
DAVID EARL
MEANS        MDC REEVES OIL GAS        201901409 8/29/2019 04/29/201                       PSL        9          C1         143.4000            OP        6    126
LOREN        ENERGY LLC AND            8                   9                                                     8                              R
WINSLOW                    MINERAL
                           LEASE
PATTERSON MDC ENERGY LIEN              201901459 9/6/2019 09/05/201             1410       PSL        21         C1         960.0000            OP                   274035
UTI DRILLING LLC           AFFIDAVIT   3                  9                                                      7                              R
COMPANY                    CLAIM
LLC                        NOTICE
ROTHBERG     MDC REEVES                                                         1413       PSL        22         C1         960.0000
LISA         ENERGY LLC                                                                                          7
ATTORNEY
             MDC TEXAS
             ENERGY LLC
             MDC TEXAS
             OPERATOR
             LLC
MAVERICK     MDC ENERGY NOTICE         201901459 9/6/2019 08/28/201             1413       PSL        22         C7         640.0000            OP                   7875
FIELD        LLC                       6                  9                                                                                     R
SERVICES
LLC
             MDC REEVES
             ENERGY LLC
             MDC TEXAS
             ENERGY LLC
                                                                 Case 19-12269-KBO    Doc 70-18    Filed 11/12/19   Page 9 of 28
            MDC TEXAS
            OPERATIR
            LLC
FESCO LTD   LUXE        LIEN      201901459 9/6/2019 08/27/201            5652       PSL      21         C9         160.2400       OP                      29235.67
            OPERATING   AFFIDAVIT 8                  9                                                                             R
            INC         CLAIM
                        NOTICE
FESCO     LUXE                                                            5653       PSL      21         C9         160.2400
MANAGEMEN OPERATING
T LLC     LLC
PARTNER
          MDC REEVES
          ENERGY LLC
          MDC TEXAS
          ENERGY LLC
          MDC TEXAS
          OPERATOR
          LLC
FESCO LTD LUXE        LIEN        201901459 9/6/2019 08/27/201            4796       PSL      23         C9                        OP                      363740.9
          OPERATING AFFIDAVIT     9                  9                                                                             R                       1
          LLC         CLAIM
                      NOTICE
FESCO     MDC REEVES                                                      5420       PSL      23         C9
MANAGEMEN ENERGY LLC
T LLC
PARTNER
          MDC TEXAS
          ENERGY LLC
          MDC TEXAS
          OPERATOR
          LLC
          SAN SABA
          RESOURCES
          LLC
FESCO LTD LUXE        LIEN        201901460 9/6/2019 08/27/201            5420       PSL      23         C9                        OP                      17377.58
          OPERATING AFFIDAVIT     0                  9                                                                             R
          LLC         CLAIM
                      NOTICE
FESCO     MDC REEVES                                                      5496       PSL      27         C9
MANAGEMEN ENERGY LLC
T LLC
PARTNER
          MDC TEXAS
          ENERGY LLC
          MDC TEXAS
          OPERATOR
          LLC
          SAN SABA
          RESOURCES
          LLC
FESCO LTD MDC REEVES LIEN         201901460 9/6/2019 08/27/201            4797       PSL      6          C1                        OP   RPR   1458   364   1120481.
          ENERGY LLC AFFIDAVIT    2                  9                                                   8                         R                       1
                      CLAIM
                      NOTICE
FESCO     SAN SABA                                                        4959       PSL      6          C1
MANAGEMEN RESOURCES                                                                                      8
T LLC     LLC
PARTNER
          MDC TEXAS
          OPERATOR
          LLC
          MDC TEXAS
          ENERGY LLC
          LUXE
          OPERATING
          LLC
          Too many to
          display
                                                                Case 19-12269-KBO   Doc 70-18    Filed 11/12/19   Page 10 of 28
          see instr for
          details.
FESCO LTD MDC REEVES LIEN        201901460 9/6/2019 08/27/201             5452      PSL     27         C9                         OP                      9043.03
          ENERGY LLC AFFIDAVIT   3                  9                                                                             R
                        CLAIM
                        NOTICE
FESCO     STONE HILL                                                      5468      PSL     24         C9
MANAGEMEN MINERALS
T LLC     HOLDINGS
PARTNER   LLC
          SAN SABA
          RESOURCES
          LLC
          MDC TEXAS
          OPERATOR
          LLC
          MDC TEXAS
          ENERGY LLC
          Too many to
          display
          see instr for
          details.
FESCO LTD MDC REEVES LIEN        201901460 9/6/2019 08/27/201             1618      PSL     17         C9                         OP   OPR   1794   221   25022.96
          ENERGY LLC AFFIDAVIT   5                  9                                                                             R
                        CLAIM
                        NOTICE
FESCO     SAN SABA                                                        5730      PSL     16         C9                              OPR   1794   229
MANAGEMEN RESOURCES
T LLC     LLC
PARTNER
          QUANAH
          EXPLORATIO
          N LLC
          MDC TEXAS
          OPERATOR
          LLC
          MDC TEXAS
          ENERGY LLC
          Too many to
          display
          see instr for
          details.
                                                                               Case 19-12269-KBO   Doc 70-18       Filed 11/12/19   Page 11 of 28

Courthouse Direct Search:
7/31/19 through 9/6/19 – GRANTOR ONLY
Name Searched: MDC TEXAS ENERGY*
NO RECORD


Courthouse Direct Search:
7/31/19 through 9/6/19 – GRANTEE ONLY
Name Searched: MDC TEXAS ENERGY*




     DIALOG         MDC REEVES LIEN      2019012111    7/31/2019 07/17/2019                                                                         OP   5165080
     WIRELINE       ENERGY LLC AFFIDAVIT                                                                                                            R
     SERVICES LLC              CLAIM
                               NOTICE
                    MDC TEXAS
                    ENERGY LLC
                    MDC TEXAS
                    OPERATOR
                    LLC
     ALAMO          MDC TEXAS LIEN       2019012250    8/2/2019   07/24/2019              4797     PSL         6           C1                       OP
     PRESSURE       ENERGY     AFFIDAVIT                                                                                   8                        R
     PUMPING LLC               CLAIM
                               NOTICE
     ALAMO          MDC TEXAS LIEN       2019012251    8/2/2019   07/24/2019              1518     PSL         17          C9                       OP
     PRESSURE       ENERGY     AFFIDAVIT                                                                                                            R
     PUMPING LLC               CLAIM
                               NOTICE
                                                                                          1520     PSL         16          C9
     ALAMO          MDC TEXAS   LIEN      2019012252   8/2/2019   07/24/2019              1723     PSL         27          C8                       OP
     PRESSURE       ENERGY      AFFIDAVIT                                                                                                           R
     PUMPING LLC                CLAIM
                                NOTICE
     ALAMO          MDC TEXAS   LIEN      2019012253   8/2/2019   07/24/2019              4798     PSL         23          C9                       OP
     PRESSURE       ENERGY      AFFIDAVIT                                                                                                           R
     PUMPING LLC                CLAIM
                                NOTICE
                                                                                          5420     PSL         23          C9
     ALAMO          MDC TEXAS   LIEN      2019012254   8/2/2019   07/24/2019              5420     PSL         23          C9                       OP
     PRESSURE       ENERGY      AFFIDAVIT                                                                                                           R
     PUMPING LLC                CLAIM
                                NOTICE
     ALAMO          MDC TEXAS   LIEN      2019012255   8/2/2019   07/24/2019              5420     PSL         23          C9                       OP
     PRESSURE       ENERGY      AFFIDAVIT                                                                                                           R
     PUMPING LLC                CLAIM
                                NOTICE
                                                                                          7        WASHBURN 13
                                                                                                   DW
     ALAMO          MDC TEXAS   LIEN      2019012256   8/2/2019   07/24/2019              5420     PSL      23             C9                       OP
     PRESSURE       ENERGY      AFFIDAVIT                                                                                                           R
     PUMPING LLC                CLAIM
                                NOTICE
                                                                                          5496     PSL         27          C9
     ALAMO          MDC TEXAS   LIEN      2019012257   8/2/2019   07/24/2019              1413     PSL         22          C1                       OP   485564.61
     PRESSURE       ENERGY      AFFIDAVIT                                                                                  7                        R
     PUMPING LLC                CLAIM
                                NOTICE
     ALAMO          MDC TEXAS   LIEN      2019012258   8/2/2019   07/24/2019              1413     PSL         22          C1                       OP   899504.98
     PRESSURE       ENERGY      AFFIDAVIT                                                                                  7                        R
     PUMPING LLC                CLAIM
                                NOTICE
                                                                          Case 19-12269-KBO   Doc 70-18    Filed 11/12/19   Page 12 of 28
ALAMO          MDC TEXAS   LIEN      2019012259   8/2/2019   07/24/2019              5452     PSL         27       C9                       OP   1616320.4
PRESSURE       ENERGY      AFFIDAVIT                                                                                                        R    3
PUMPING LLC                CLAIM
                           NOTICE
                                                                                     5468     PSL         24       C9
ALAMO          MDC TEXAS   LIEN      2019012260   8/2/2019   07/24/2019              5468     PSL         24       C9                       OP   1807019.4
PRESSURE       ENERGY      AFFIDAVIT                                                                                                        R    4
PUMPING LLC                CLAIM
                           NOTICE
ALAMO          MDC TEXAS   LIEN      2019012261   8/2/2019   07/24/2019              5452     PSL         27       C9                       OP   1882537.4
PRESSURE       ENERGY      AFFIDAVIT                                                                                                        R    6
PUMPING LLC                CLAIM
                           NOTICE
                                                                                     5468     PSL         24       C9
ACIDIZING      MDC TEXAS LIEN       2019012504    8/6/2019   07/25/2019              1521     PSL         15       C9                       OP   57644.93
TECHNOLOGY     ENERGY LLC AFFIDAVIT                                                                                                         R
SERVICES LLC              CLAIM
                          NOTICE
HADCO          MDC TEXAS LIEN       2019012650    8/8/2019   08/08/2019              1723     PSL         27       C8        7.7200         OP   58161.36
SERVICES INC   ENERGY LLC AFFIDAVIT                                                                                                         R
                          CLAIM
                          NOTICE
               MDC TEXAS
               OPERATOR
               LLC
HADCO          MDC TEXAS LIEN       2019012651    8/8/2019   08/08/2019              1410     PSL         21       C1        9.4200         OP   51761.25
SERVICES INC   ENERGY LLC AFFIDAVIT                                                                                7                        R
                          CLAIM
                          NOTICE
               MDC TEXAS                                                             1413     PSL         22       C1        9.4200
               OPERATOR                                                                                            7
               LLC
                                                                                     5452     PSL         27       C9        5.5100
                                                                                     5468     PSL         24       C9        5.5100
HADCO          MDC TEXAS LIEN       2019012652    8/8/2019   08/08/2019              1410     PSL         21       C1        9.4200         OP   2441.2
SERVICES INC   ENERGY LLC AFFIDAVIT                                                                                7                        R
                          CLAIM
                          NOTICE
               MDC TEXAS                                                             1413     PSL         22       C1        9.4200
               OPERATOR                                                                                            7
               LLC
HADCO          MDC TEXAS LIEN       2019012653    8/8/2019   08/08/2019              5466     PSL         24       C9        5.5700         OP   28049.13
SERVICES INC   ENERGY LLC AFFIDAVIT                                                                                                         R
                          CLAIM
                          NOTICE
               MDC TEXAS                                                             5466     PSL         24       C9        5.5100
               OPERATOR
               LLC
                                                                                     5466     PSL         24       C9        5.4300
                                                                                     5452     PSL         27       C9        5.5700
                                                                                     5452     PSL         27       C9        5.5100
                                                                          T
                                                                          o
                                                                          o
                                                                          m
                                                                          a
                                                                          n
                                                                          y
                                                                          t
                                                                          o
                                                                          d
                                                                          i
                                                                          s
                                                                          p
                                                                          l
                                                                          a
                                                                          y
                                                                          s
                                                                         Case 19-12269-KBO   Doc 70-18       Filed 11/12/19   Page 13 of 28
                                                                         e
                                                                         e
                                                                         i
                                                                         n
                                                                         s
                                                                         t
                                                                         r
                                                                         f
                                                                         o
                                                                         r
                                                                         d
                                                                         e
                                                                         t
                                                                         a
                                                                         i
                                                                         l
                                                                         s
                                                                         .
HADCO          MDC TEXAS LIEN       2019012654   8/8/2019   08/08/2019              2562     PSL         25          C9        5.1700         OP   59643.16
SERVICES INC   ENERGY LLC AFFIDAVIT                                                                                                           R
                          CLAIM
                          NOTICE
               MDC TEXAS                                                            2562     PSL         26          C9        5.4300
               OPERATOR
               LLC
                                                                                    5468     PSL         24          C9        5.1700
                                                                                    5468     PSL         24          C9        5.4300
HADCO          MDC TEXAS LIEN       2019012655   8/8/2019   08/08/2019              5420     PSL         23          C9                       OP   30395.93
SERVICES INC   ENERGY LLC AFFIDAVIT                                                                                                           R
                          CLAIM
                          NOTICE
               MDC TEXAS                                                            5496     PSL         27          C9
               OPERATOR
               LLC
HADCO          MDC TEXAS LIEN       2019012656   8/8/2019   08/08/2019              1524     PSL         18          C9                       OP   14987.71
SERVICES INC   ENERGY LLC AFFIDAVIT                                                                                                           R
                          CLAIM
                          NOTICE
               MDC TEXAS                                                            1724     PSL         15          C9
               OPERATOR
               LLC
HADCO          MDC TEXAS LIEN       2019012657   8/8/2019   08/08/2019              2561     PSL         11          C9                       OP   4621.79
SERVICES INC   ENERGY LLC AFFIDAVIT                                                                                                           R
                          CLAIM
                          NOTICE
               MDC TEXAS                                                            5838     PSL         10          C9
               OPERATOR
               LLC
HADCO          MDC TEXAS LIEN       2019012658   8/8/2019   08/08/2019              4797     PSL         6           C1        6.1800         OP
SERVICES INC   ENERGY LLC AFFIDAVIT                                                                                  8                        R
                          CLAIM
                          NOTICE
               MDC TEXAS                                                            4959     PSL         8           C1        6.1800
               OPERATOR                                                                                              8
               LLC
HADCO          MDC TEXAS LIEN       2019012659   8/8/2019   08/08/2019              2561     PSL         11          C9        5.1600         OP   92791.08
SERVICES INC   ENERGY LLC AFFIDAVIT                                                                                                           R
                          CLAIM
                          NOTICE
               MDC TEXAS                                                            2561     PSL         11          C9        5.2300
               OPERATOR
               LLC
                                                                                    5638     PSL         10          C9        5.1600
                                                                                    5638     PSL         10          C9        5.2300
TRIO EQUIP     MDC ENERGY LIEN      2019012694   8/8/2019   07/18/2019              5452     PSL         27          C9                       OP   49488.3
RENTAL AND     LLC        AFFIDAVIT                                                                                                           R
SERVICES LLC              CLAIM
                          NOTICE
                                                                         Case 19-12269-KBO   Doc 70-18       Filed 11/12/19   Page 14 of 28
               MDC TEXAS                                                            5468     PSL         24          C9
               ENERGY LLC
TRIO EQUIP     MDC TEXAS LIEN       2019012697   8/8/2019   07/18/2019              5452     PSL         27          C9                       OP   48757.6
RENTAL AND     ENERGY LLC AFFIDAVIT                                                                                                           R
SERVICES LLC              CLAIM
                          NOTICE
               MDC TEXAS                                                            5468     PSL         24          C9        5.5400
               OPERATOR
               LLC
BUCKEYE INC    MDC TEXAS EASEMEN 2019012792      8/9/2019   02/14/2018              5452     PSL         27          C9        5.4300         OP   351277.21
               ENERGY LLC T                                                                                                                   R
TEXAS STATE OF MDC TEXAS                                                            5468     PSL         24          C9        5.4300
               OPERATOR
               LLC
THUNDERHEAD RIO OIL AND
PETROLEUM LLC GAS
               PERMIAN II
               LLC
BURRIS JUSTIN MDC TEXAS LIEN        2019013083   8/15/2019 08/14/2019               1521     PSL         15          C9                       OP   248515.81
AGENT AND      ENERGY LLC AFFIDAVIT                                                                                                           R
REPRESENTATIV             CLAIM
E                         NOTICE
JW POWERLINE
LLC
BURRIS JUSTIN MDC TEXAS LIEN        2019013084   8/15/2019 08/14/2019               5462     PSL         24          C9                       OP   98829.34
AGENT AND      ENERGY LLC AFFIDAVIT                                                                                                           R
REPRESENTATIV             CLAIM
E                         NOTICE
JW POWERLINE
LLC
BURRIS JUSTIN MDC TEXAS LIEN        2019013085   8/15/2019 08/14/2019               5420     PSL         23          C9                       OP   18546
AGENT AND      ENERGY LLC AFFIDAVIT                                                                                                           R
REPRESENTATIV             CLAIM
E                         NOTICE
JW POWERLINE
LLC
BURRIS JUSTIN MDC TEXAS LIEN        2019013086   8/15/2019 08/14/2019               4663     JOHNSON F   6           C1                       OP   63281.86
AGENT AND      ENERGY LLC AFFIDAVIT                                                          W                       8                        R
REPRESENTATIV             CLAIM
E                         NOTICE
JW POWERLINE                                                                        4663     PSL         6           C1
LLC                                                                                                                  8
BURRIS JUSTIN MDC TEXAS LIEN        2019013087   8/15/2019 08/14/2019               1476     PSL         17          C1                       OP   5809.05
AGENT AND      ENERGY LLC AFFIDAVIT                                                                                  8                        R
REPRESENTATIV             CLAIM
E                         NOTICE
JW POWERLINE
LLC
BURRIS JUSTIN MDC TEXAS LIEN        2019013088   8/15/2019 08/14/2019                        PSL         15          C9                       OP   76499.03
AGENT AND      ENERGY LLC AFFIDAVIT                                                                                                           R
REPRESENTATIV             CLAIM
E                         NOTICE
JW POWERLINE
LLC
BURRIS JUSTIN MDC TEXAS LIEN        2019013089   8/15/2019 08/14/2019               4663     PSL         6           C1                       OP   62064.21
AGENT AND      ENERGY LLC AFFIDAVIT                                                                                  8                        R
REPRESENTATIV             CLAIM
E                         NOTICE
JW POWERLINE
LLC
BURRIS JUSTIN MDC TEXAS LIEN        2019013090   8/15/2019 08/14/2019               1524     PSL         18          C9                       OP   102437.47
AGENT AND      ENERGY LLC AFFIDAVIT                                                                                                           R
REPRESENTATIV             CLAIM
E                         NOTICE
JW POWERLINE
LLC
                                                                         Case 19-12269-KBO   Doc 70-18       Filed 11/12/19   Page 15 of 28
BURRIS JUSTIN   MDC TEXAS LIEN       2019013091   8/15/2019 08/14/2019              1486     STANTON T   13          C1                       OP              44790.98
AGENT AND       ENERGY LLC AFFIDAVIT                                                         H                       8                        R
REPRESENTATIV              CLAIM
E                          NOTICE
JW POWERLINE                                                                                 PSL         13          C1
LLC                                                                                                                  8
BURRIS JUSTIN   MDC TEXAS LIEN       2019013092   8/15/2019 08/14/2019              2561     PSL         11          C9                       OP   2019-      319354.57
AGENT AND       ENERGY LLC AFFIDAVIT                                                                                                          R    00007797
REPRESENTATIV              CLAIM
E                          NOTICE
JW POWERLINE
LLC
BURRIS JUSTIN   MDC TEXAS LIEN       2019013093   8/15/2019 08/14/2019              5420     PSL         23          C9                       OP   2019-      175150.37
AGENT AND       ENERGY LLC AFFIDAVIT                                                                                                          R    00007790
REPRESENTATIV              CLAIM
E                          NOTICE
JW POWERLINE
LLC
BURRIS JUSTIN   MDC TEXAS LIEN       2019013094   8/15/2019 08/14/2019              5420     PSL         23          C9                       OP              188613.34
AGENT AND       ENERGY LLC AFFIDAVIT                                                                                                          R
REPRESENTATIV              CLAIM
E                          NOTICE
JW POWERLINE
LLC
BURRIS JUSTIN   MDC TEXAS LIEN       2019013095   8/15/2019 08/14/2019              1524     PSL         18          C9                       OP   2019-      189431.64
AGENT AND       ENERGY LLC AFFIDAVIT                                                                                                          R    00007793
REPRESENTATIV              CLAIM
E                          NOTICE
JW POWERLINE
LLC
BURRIS JUSTIN   MDC TEXAS LIEN       2019013096   8/15/2019 08/14/2019              1713     PSL         27          C8                       OP   2019-      260530.97
AGENT AND       ENERGY LLC AFFIDAVIT                                                                                                          R    00007793
REPRESENTATIV              CLAIM
E                          NOTICE
JW POWERLINE
LLC
BURRIS JUSTIN   MDC TEXAS LIEN       2019013097   8/15/2019 08/14/2019              4797     PSL         6           C1                       OP              65172.21
AGENT AND       ENERGY LLC AFFIDAVIT                                                                                 8                        R
REPRESENTATIV              CLAIM
E                          NOTICE
JW POWERLINE
LLC
BURRIS JUSTIN   MDC TEXAS LIEN       2019013098   8/15/2019 08/14/2019              1518     BOYD G T                                         OP              39992.05
AGENT AND       ENERGY LLC AFFIDAVIT                                                                                                          R
REPRESENTATIV              CLAIM
E                          NOTICE
JW POWERLINE                                                                                 PSL         17          C9
LLC
BURRIS JUSTIN   MDC TEXAS LIEN       2019013099   8/15/2019 08/14/2019              5420     PSL         23          C9                       OP   2019-      41719.92
AGENT AND       ENERGY LLC AFFIDAVIT                                                                                                          R    00011285
REPRESENTATIV              CLAIM
E                          NOTICE
JW POWERLINE
LLC
BURRIS JUSTIN   MDC TEXAS LIEN       2019013100   8/15/2019 08/14/2019              2561     PSL         11          C9                       OP   2019-      57681.15
AGENT AND       ENERGY LLC AFFIDAVIT                                                                                                          R    00007782
REPRESENTATIV              CLAIM
E                          NOTICE
JW POWERLINE
LLC
BURRIS JUSTIN   MDC TEXAS LIEN       2019013101   8/15/2019 08/14/2019              5653     PSL         21          C9                       OP   2019-      273168.43
AGENT AND       ENERGY LLC AFFIDAVIT                                                                                                          R    00007795
REPRESENTATIV              CLAIM
E                          NOTICE
JW POWERLINE
LLC
                                                                            Case 19-12269-KBO   Doc 70-18       Filed 11/12/19   Page 16 of 28
BURRIS JUSTIN   MDC TEXAS LIEN       2019013102      8/15/2019 08/14/2019              5486     PSL         11          C9                       OP              1001112.4
AGENT AND       ENERGY LLC AFFIDAVIT                                                                                                             R               5
REPRESENTATIV              CLAIM
E                          NOTICE
JW POWERLINE
LLC
BURRIS JUSTIN   MDC TEXAS LIEN       2019013103      8/15/2019 08/14/2019              5468     PSL         24          C9                       OP              220901.71
AGENT AND       ENERGY LLC AFFIDAVIT                                                                                                             R
REPRESENTATIV              CLAIM
E                          NOTICE
JW POWERLINE
LLC
BURRIS JUSTIN   MDC TEXAS LIEN        2019013104     8/15/2019 08/14/2019              1413     GOEDEKE R                                        OP   2019-      140732.19
AGENT AND       ENERGY LLC                                                                      E                                                R    00007776
REPRESENTATIV
E
JW POWERLINE                                                                                    PSL         22          C1
LLC                                                                                                                     7
BURRIS JUSTIN   MDC TEXAS LIEN       2019013105      8/15/2019 08/14/2019              3205     PSL         18          C9                       OP              168424.42
AGENT AND       ENERGY LLC AFFIDAVIT                                                                                                             R
REPRESENTATIV              CLAIM
E                          NOTICE
JW POWERLINE
LLC
BURRIS JUSTIN   MDC TEXAS LIEN       2019013106      8/15/2019 08/14/2019              442      H & GN RR   43          5                        OP   2019-      133558.56
AGENT AND       ENERGY LLC AFFIDAVIT                                                            CO                                               R    00007778   7
REPRESENTATIV              CLAIM
E                          NOTICE
JW POWERLINE                                                                           442      PSL         43          5
LLC
BURRIS JUSTIN   MDC TEXAS LIEN       2019013107      8/15/2019 08/14/2019              5468     PSL         24          C9                       OP              364957.93
AGENT AND       ENERGY LLC AFFIDAVIT                                                                                                             R
REPRESENTATIV              CLAIM
E                          NOTICE
JW POWERLINE
LLC
RED STONE       MDC TEXAS RELEASE 2019013114         8/15/2019 08/08/2019              1723     PSL         27          C8                       OP
OPERATIONS      ENERGY LLC OF LIEN                                                                                                               R
INC                           CLAIMED
                SAN SABA
                RESOURCES
                LLC
                MTE
                HOLDINGS
                LLC
                MDC TEXAS
                OPERATOR
                LLC
                MDC REEVES
                ENERGY LLC
                Too many to
                display
                see instr for
                details.
SITEPRO INC     MDC ENERGY LIEN         2019013205   8/15/2019 08/13/2019              5468     PSL         24          C9                       OP              531538.2
                LLC           AFFIDAVIT                                                                                                          R
                              CLAIM
                              NOTICE
                MDC REEVES                                                             3608     PSL         9           C1
                ENERGY LLC                                                                                              8
                MDC TEXAS                                                              2561     PSL         11          C9
                ENERGY LLC
                MDC TEXAS                                                              1723     PSL         27          C8
                OPERATOR
                LLC
                                                                                       1523     PSL         18          C9
                                                                        Case 19-12269-KBO   Doc 70-18    Filed 11/12/19   Page 17 of 28
                                                                        T
                                                                        o
                                                                        o
                                                                        m
                                                                        a
                                                                        n
                                                                        y
                                                                        t
                                                                        o
                                                                        d
                                                                        i
                                                                        s
                                                                        p
                                                                        l
                                                                        a
                                                                        y
                                                                        s
                                                                        e
                                                                        e
                                                                        i
                                                                        n
                                                                        s
                                                                        t
                                                                        r
                                                                        f
                                                                        o
                                                                        r
                                                                        d
                                                                        e
                                                                        t
                                                                        a
                                                                        i
                                                                        l
                                                                        s
                                                                        .
CUDD ENERGY    MDC ENERGY LIEN      2019013332   8/19/2019 08/12/2019              5652     PSL         21       C9        160.000        W2S   OP   2018-      OPR   1585   224   96851.18
SERVICES       LLC        AFFIDAVIT                                                                                        0              E     R    00007557
                          CLAIM
                          NOTICE
CUDD PRESSURE MDC REEVES                                                           5653     PSL         21       C9        160.000        W2N        2018-      RPR   1611   246
CONTROL INC    ENERGY LLC                                                                                                  0              E          00010419
RPC INC AGENT MDC TEXAS
               ENERGY LLC
CREEK PIPE     MDC TEXAS RELEASE 2019013339      8/19/2019 08/15/2019              1486     PSL         13       C1                             OP   2019-                         3693.75
COMPANY LLC    ENERGY LLC OF LIEN                                                                                8                              R    00011253
                          CLAIMED
SIKES ABIGAIL
W ATTORNEY
GE OIL AND GAS MDC ENERGY LIEN      2019013432   8/20/2019 08/19/2019              5420     PSL         23       C9                             OP                                 127900.21
PRESSURE       LLC        AFFIDAVIT                                                                                                             R
CONTROL LP                CLAIM
                          NOTICE
HAMM HOLLY C MDC TEXAS                                                             5452     PSL         27       C9
AGENT          ENERGY LLC
               MDC TEXAS
               OPERATOR
               LLC
GE OIL AND GAS MDC ENERGY LIEN      2019013433   8/20/2019 08/19/2019              5420     PSL         23       C9                             OP                                 127900.21
PRESSURE       LLC        AFFIDAVIT                                                                                                             R
CONTROL LP                CLAIM
                          NOTICE
HAMM HOLLY C MDC TEXAS                                                             5496     PSL         27       C9
AGENT          ENERGY LLC
               MDC TEXAS
               OPERATOR
               LLC
PRADON         MDC ENERGY ABSTRACT 2019013445    8/20/2019 08/05/2019                                                                           OP                                 28420
CONSTRUCTION LLC          OF                                                                                                                    R
                                                                        Case 19-12269-KBO   Doc 70-18    Filed 11/12/19   Page 18 of 28
AND TRUCKING                JUDGMEN
CO                          T
              MDC TEXAS
              ENERGY LLC
TRIO EQUIP    MDC ENERGY LIEN      2019013774    8/23/2019 07/18/2019              1723     PSL         27       C8                       OP   64562.73
RENTAL AND    LLC        AFFIDAVIT                                                                                                        R
SERVICES LLC             CLAIM
                         NOTICE
              MDC TEXAS
              ENERGY LLC
              MDC TEXAS
              OPERATOR
              LLC
TRIO EQUIP    MDC ENERGY LIEN      2019013776    8/23/2019 07/18/2019              1723     PSL         27       C8        320.000        OP   64562.74
RENTAL AND    LLC        AFFIDAVIT                                                                                         0              R
SERVICES LLC             CLAIM
                         NOTICE
              MDC TEXAS
              ENERGY LLC
              MDC TEXAS
              OPERATOR
              LLC
TRIO EQUIP    MDC ENERGY LIEN      2019013777    8/23/2019 07/18/2019              1723     PSL         27       C8        17.7200        OP   64562.72
RENTAL AND    LLC        AFFIDAVIT                                                                                                        R
SERVICES LLC             CLAIM
                         NOTICE
              MDC TEXAS
              ENERGY LLC
              MDC TEXAS
              OPERATOR
              LLC
WB SUPPLY LLC MDC TEXAS LIEN       2019013821    8/26/2019 08/26/2019              1723     PSL         27       C8        7.7200         OP   336779.14
              ENERGY LLC AFFIDAVIT                                                                                                        R
                         CLAIM
                         NOTICE
              MDC TEXAS                                                            1723     PSL         27       C8        7.7600
              OPERATOR
              LLC
WB SUPPLY LLC MDC TEXAS LIEN       2019013822    8/26/2019 08/26/2019              5452     PSL         27       C9                       OP   844839.32
              ENERGY LLC AFFIDAVIT                                                                                                        R
                         CLAIM
                         NOTICE
              MDC TEXAS                                                            5465     PSL         24       C9
              OPERATOR
              LLC
WB SUPPLY LLC MDC TEXAS LIEN       2019013823    8/26/2019 08/26/2019              1518     PSL         17       C9                       OP   159705.45
              ENERGY LLC AFFIDAVIT                                                                                                        R
                         CLAIM
                         NOTICE
              MDC TEXAS                                                            1520     PSL         18       C9
              OPERATOR
              LLC
                                                                                   5730     PSL         18       C9
NEXUS II       MDC ENERGY LIEN      2019014003   8/28/2019 08/27/2019              5846     PSL         11       C9                       OP   665945
DIRECTIONAL    LLC        AFFIDAVIT                                                                                                       R
DRILLING                  CLAIM
SPECIALISTS               NOTICE
LTD
               MDC TEXAS                                                           5638     PSL         10       C9        224.320
               ENERGY LLC                                                                                                  0
                                                                                   5468     PSL         24       C9
                                                                                   5420     PSL         23       C9
                                                                                   2561     PSL         11       C9
                                                                        T
                                                                        o
                                                                        o
                                                                        m
                                                                        Case 19-12269-KBO   Doc 70-18    Filed 11/12/19   Page 19 of 28
                                                                        a
                                                                        n
                                                                        y
                                                                        t
                                                                        o
                                                                        d
                                                                        i
                                                                        s
                                                                        p
                                                                        l
                                                                        a
                                                                        y
                                                                        s
                                                                        e
                                                                        e
                                                                        i
                                                                        n
                                                                        s
                                                                        t
                                                                        r
                                                                        f
                                                                        o
                                                                        r
                                                                        d
                                                                        e
                                                                        t
                                                                        a
                                                                        i
                                                                        l
                                                                        s
                                                                        .
C AND J ENERGY MDC TEXAS LIEN       2019014005   8/28/2019 08/13/2019              5452     PSL         27       C9                       OP                   84133.68
SERVICES       ENERGY LLC AFFIDAVIT                                                                                                       R
                             CLAIM
                             NOTICE
C AND J SPEC   QUANAH                                                              5468     PSL         24       C9
RENT SERVICES EXPLORATIO
INC            N LLC
               PECAN
               BAYOU
               ENERGY LLC
               MTE
               HOLDINGS
               LLC
               MDC TEXAS
               OPERATOR
               LLC
               Too many to
               display
               see instr for
               details.
RED STONE      MDC TEXAS PARTIAL 2019014011      8/28/2019 08/13/2019              5468     PSL         24       C9                       OP   2019-      OR   137000
OPERATIONS     ENERGY LLC RELEASE                                                                                                         R    00009080
INC
               MTE
               HOLDINGS
               LLC
               MDC TEXAS
               OPERATOR
               LLC
               MDC REEVES
               ENERGY LLC
               MDC ENERGY
               LLC
               Too many to
               display
               see instr for
               details.
                                                                       Case 19-12269-KBO   Doc 70-18       Filed 11/12/19   Page 20 of 28
HADCO         MDC TEXAS LIEN       2019014101   8/29/2019 08/28/2019              5420     PSL         23          C9                       OP              18330.94
SERVICES INC  ENERGY LLC AFFIDAVIT                                                                                                          R
                         CLAIM
                         NOTICE
              MDC TEXAS                                                           7        WASHBURN 13
              OPERATOR                                                                     DW
              LLC
BURRIS JUSTIN MDC TEXAS LIEN       2019014111   8/29/2019 08/28/2019              4797     PSL         6           C1                       OP   2019-      69729.3
AGENT         ENERGY LLC AFFIDAVIT                                                                                 8                        R    00007794
                         CLAIM
                         NOTICE
JW POWERLINE
LLC
BURRIS JUSTIN MDC TEXAS LIEN       2019014112   8/29/2019 08/28/2019              1518     PSL         17          C9                       OP              241072.16
AGENT         ENERGY LLC AFFIDAVIT                                                                                                          R
                         CLAIM
                         NOTICE
JW POWERLINE
LLC
JW POWERLINE MDC TEXAS LIEN        2019014113   8/29/2019 08/28/2019              1713     PSL         27          C8                       OP   2019-      273223.91
LLC           ENERGY LLC AFFIDAVIT                                                                                                          R    00007793
                         CLAIM
                         NOTICE
BURRIS JUSTIN MDC TEXAS LIEN       2019014114   8/29/2019 08/28/2019              5420     BELL Y      23          C9                       OP   2019-
AGENT         ENERGY LLC AFFIDAVIT                                                                                                          R    00007791
                         CLAIM
                         NOTICE
JW POWERLINE                                                                      5420     PSL         23          C9                            2019-
LLC                                                                                                                                              00013094
BURRIS JUSTIN MDC TEXAS LIEN       2019014115   8/29/2019 08/28/2019              5420     BELL Y      23          C9                       OP   2019-
AGENT         ENERGY LLC AFFIDAVIT                                                                                                          R    00013093
                         CLAIM
                         NOTICE
JW POWERLINE                                                                      5420     PSL         23          C9
LLC
BURRIS JUSTIN MDC TEXAS LIEN       2019014116   8/29/2019 08/28/2019              2561     PSL         11          C9                       OP   2019-      320779.91
AGENT         ENERGY LLC AFFIDAVIT                                                                                                          R    00001302
                         CLAIM
                         NOTICE
JW POWERLINE                                                                                                                                     2019-
LLC                                                                                                                                              00007787
BURRIS JUSTIN MDC TEXAS LIEN       2019014117   8/29/2019 08/28/2019              1486     PSL         13          C1                       OP   2019-      64658.82
AGENT         ENERGY LLC AFFIDAVIT                                                                                 8                        R    00007786
                         CLAIM
                         NOTICE
JW POWERLINE                                                                                                                                     2019-
LLC                                                                                                                                              00013091
BURRIS JUSTIN MDC TEXAS LIEN       2019014118   8/29/2019 08/28/2019              5468     CASEY A     24          C9                       OP   2019-
AGENT         ENERGY LLC AFFIDAVIT                                                                                                          R    00011284
                         CLAIM
                         NOTICE
JW POWERLINE                                                                      5468     PSL         24          C9
LLC
BURRIS JUSTIN MDC TEXAS LIEN       2019014119   8/29/2019 08/28/2019              5662     H & GN RR   82          4                        OP              345.87
AGENT         ENERGY LLC AFFIDAVIT                                                         CO                                               R
                         CLAIM
                         NOTICE
JW POWERLINE
LLC
BURRIS JUSTIN MDC TEXAS LIEN       2019014120   8/29/2019 08/28/2019              5846     PSL         11          C9                       OP   2019-
AGENT         ENERGY LLC AFFIDAVIT                                                                                                          R    00007789
                         CLAIM
                         NOTICE
JW POWERLINE                                                                                                                                     2019-
LLC                                                                                                                                              00013102
BURRIS JUSTIN MDC TEXAS LIEN       2019014121   8/29/2019 08/28/2019              5653     PSL         21          C9                       OP              422027.94
AGENT         ENERGY LLC AFFIDAVIT                                                                                                          R
                                                                        Case 19-12269-KBO   Doc 70-18       Filed 11/12/19   Page 21 of 28
                         CLAIM
                         NOTICE
JW POWERLINE
LLC
BURRIS JUSTIN MDC TEXAS LIEN       2019014122   8/29/2019 08/28/2019               5420     PSL         23          C9                       OP   2019-
AGENT         ENERGY LLC AFFIDAVIT                                                                                                           R    00011285
                         CLAIM
                         NOTICE
JW POWERLINE                                                                                                                                      2019-
LLC                                                                                                                                               00013099
BURRIS JUSTIN MDC TEXAS AFFIDAVIT 2019014123    8/29/2019 08/28/2019               4959     PSL         8           C1                       OP
AGENT         ENERGY LLC                                                                                            8                        R
JW POWERLINE                                                                       4959     WADDELL M 8             C1
LLC                                                                                         L                       8
BURRIS JUSTIN MDC TEXAS LIEN       2019014124   8/29/2019 08/28/2019               3205     PSL       18            C9                       OP   2019-                   169984.05
AGENT         ENERGY LLC AFFIDAVIT                                                                                                           R    00007777
                         CLAIM
                         NOTICE
JW POWERLINE                                                                                                                                      2019-
LLC                                                                                                                                               00013105
BURRIS JUSTIN MDC TEXAS LIEN       2019014125   8/29/2019 08/28/2019               442      H & GN RR   43          5                        OP   2019-                   278167.68
AGENT         ENERGY LLC AFFIDAVIT                                                          CO                                               R    00007778
                         CLAIM
                         NOTICE
JW POWERLINE
LLC
BURRIS JUSTIN MDC TEXAS LIEN       2019014126   8/29/2019 08/28/2019               1413     GOEDEKE R 22            C1                       OP   2019-
AGENT         ENERGY LLC AFFIDAVIT                                                          E                       7                        R    00007776
                         CLAIM
                         NOTICE
JW POWERLINE                                                                       1413     PSL         22          C1                            2019-
LLC                                                                                                                 7                             00013014
BURRIS JUSTIN MDC TEXAS LIEN       2019014127   8/29/2019 08/28/2019               5468     CASEY L A   24          C9                       OP   2019-
AGENT         ENERGY LLC AFFIDAVIT                                                                                                           R    00007773
                         CLAIM
                         NOTICE
JW POWERLINE                                                                       5468     PSL         24          C9                            2019-
LLC                                                                                                                                               00013103
BURRIS JUSTIN MDC TEXAS LIEN       2019014128   8/29/2019 08/28/2019               5468     PSL         24          C9                       OP   2019-                   372083.26
AGENT         ENERGY LLC AFFIDAVIT                                                                                                           R    00007775
                         CLAIM
                         NOTICE
JW POWERLINE                                                                                                                                      2019-
LLC                                                                                                                                               00013107
BURRIS JUSTIN MDC TEXAS LIEN       2019014129   8/29/2019 08/28/2019               1521     PSL         15          C9                       OP   2019-                   250199.26
AGENT         ENERGY LLC AFFIDAVIT                                                                                                           R    00007774
                         CLAIM
                         NOTICE
JW POWERLINE                                                                                                                                      2019-
LLC                                                                                                                                               00013083
BURRIS JUSTIN MDC TEXAS LIEN       2019014194   8/30/2019 08/14/2019               5420     PSL         23          C9                       OP                           18546
AGENT         ENERGY LLC AFFIDAVIT                                                                                                           R
                         CLAIM
                         NOTICE
JW POWERLINE
LLC
BURRIS JUSTIN MDC TEXAS LIEN       2019014283   9/3/2019   09/03/2019              5420     PSL         23          C9                       OP   2019-                   57256.46
AGENT         ENERGY LLC AFFIDAVIT                                                                                                           R    00013085
                         CLAIM
                         NOTICE
JW POWERLINE
LLC
CREST PUMPING MDC ENERGY LIEN      2019014568   9/6/2019   09/03/2019              2562     PSL         26          C9                       OP              1653   372   167699.21
TECHNOLOGIES LLC         AFFIDAVIT                                                                                                           R
LLC                      CLAIM
                         NOTICE
                                                                         Case 19-12269-KBO   Doc 70-18    Filed 11/12/19   Page 22 of 28
              MDC TEXAS                                                             5468     PSL         24       C9                            1694   56
              ENERGY LLC
                                                                                                                                                1764   341
                                                                                                                                                1764   495
CREST PUMPING MDC ENERGY LIEN      2019014569    9/6/2019   09/03/2019              2562     PSL         26       C9                       OP   1653   372   104764.75
TECHNOLOGIES LLC         AFFIDAVIT                                                                                                         R
LLC                      CLAIM
                         NOTICE
              MDC TEXAS                                                             5468     PSL         24       C9                            1694   56
              ENERGY LLC
                                                                                                                                                1764   341
                                                                                                                                                1764   495
PATTERSON UTI MDC ENERGY LIEN       2019014593   9/6/2019   09/05/2019              1410     PSL         21       C1        960.000        OP                274035
DRILLING       LLC        AFFIDAVIT                                                                               7         0              R
COMPANY LLC               CLAIM
                          NOTICE
ROTHBERG LISA MDC REEVES                                                            1413     PSL         22       C1        960.000
ATTORNEY       ENERGY LLC                                                                                         7         0
               MDC TEXAS
               ENERGY LLC
               MDC TEXAS
               OPERATOR
               LLC
MAVERICK FIELD MDC ENERGY LIEN      2019014595   9/6/2019   08/29/2019              5468     PSL         24       C9                       OP                8250
SERVICES LLC   LLC        AFFIDAVIT                                                                                                        R
                          CLAIM
                          NOTICE
               MDC TEXAS
               ENERGY LLC
               MDC TEXAS
               OPERATOR
               LLC
MAVERICK FIELD MDC ENERGY NOTICE    2019014596   9/6/2019   08/28/2019              1413     PSL         22       C7        640.000        OP                7875
SERVICES LLC   LLC                                                                                                          0              R
               MDC REEVES
               ENERGY LLC
               MDC TEXAS
               ENERGY LLC
               MDC TEXAS
               OPERATIR
               LLC
FESCO LTD      LUXE       LIEN      2019014598   9/6/2019   08/27/2019              5652     PSL         21       C9        160.240        OP                29235.67
               OPERATING AFFIDAVIT                                                                                          0              R
               INC        CLAIM
                          NOTICE
FESCO          LUXE                                                                 5653     PSL         21       C9        160.240
MANAGEMENT     OPERATING                                                                                                    0
LLC PARTNER    LLC
               MDC REEVES
               ENERGY LLC
               MDC TEXAS
               ENERGY LLC
               MDC TEXAS
               OPERATOR
               LLC
FESCO LTD      LUXE       LIEN      2019014599   9/6/2019   08/27/2019              4796     PSL         23       C9                       OP                363740.91
               OPERATING AFFIDAVIT                                                                                                         R
               LLC        CLAIM
                          NOTICE
FESCO          MDC REEVES                                                           5420     PSL         23       C9
MANAGEMENT     ENERGY LLC
LLC PARTNER
               MDC TEXAS
               ENERGY LLC
               MDC TEXAS
               OPERATOR
               LLC
                                                                        Case 19-12269-KBO   Doc 70-18       Filed 11/12/19   Page 23 of 28
              SAN SABA
              RESOURCES
              LLC
FESCO LTD     LUXE       LIEN     2019014600    9/6/2019   08/27/2019              5420     PSL         23          C9                       OP                      17377.58
              OPERATING AFFIDAVIT                                                                                                            R
              LLC        CLAIM
                         NOTICE
FESCO         MDC REEVES                                                           5496     PSL         27          C9
MANAGEMENT    ENERGY LLC
LLC PARTNER
              MDC TEXAS
              ENERGY LLC
              MDC TEXAS
              OPERATOR
              LLC
              SAN SABA
              RESOURCES
              LLC
FESCO LTD     MDC TEXAS LIEN       2019014602   9/6/2019   08/27/2019              4797     PSL         6           C1                       OP   RPR   1458   364   1120481.1
              ENERGY LLC AFFIDAVIT                                                                                  8                        R
                            CLAIM
                            NOTICE
FESCO         SAN SABA                                                             4959     PSL         6           C1
MANAGEMENT    RESOURCES                                                                                             8
LLC PARTNER   LLC
              MDC TEXAS
              OPERATOR
              LLC
              MDC REEVES
              ENERGY LLC
              LUXE
              OPERATING
              LLC
              Too many to
              display
              see instr for
              details.
FESCO LTD     MDC TEXAS LIEN       2019014603   9/6/2019   08/27/2019              5452     PSL         27          C9                       OP                      9043.03
              ENERGY LLC AFFIDAVIT                                                                                                           R
                            CLAIM
                            NOTICE
FESCO         STONE HILL                                                           5468     PSL         24          C9
MANAGEMENT    MINERALS
LLC PARTNER   HOLDINGS
              LLC
              SAN SABA
              RESOURCES
              LLC
              MDC TEXAS
              OPERATOR
              LLC
              MDC REEVES
              ENERGY LLC
                                                                                 Case 19-12269-KBO       Doc 70-18     Filed 11/12/19       Page 24 of 28

Courthouse Direct Search:
7/31/19 through 9/6/19 – GRANTOR ONLY
Name Searched: MDC ENERGY*

NO RECORD

Courthouse Direct Search:
7/31/19 through 9/6/19 – GRANTEE ONLY
Name Searched: MDC ENERGY*


Granto                  Document   Document                Instrume              AbstractNumbe SurveyNam SurveySectio SurveyBloc        Acreag       Quarte   BookTyp        RefDocumentI RefBookTyp RefVolum RefPag Consideratio
            Grantee                            File Date            PlatVolume
   r                      Type        ID                    nt Date                     r          e          n           k               e            r         e                D            e         e      e         n
         TRIO EQUIP   MDC ENERGY LIEN         2019012694   8/8/2019 07/18/2019                5452       PSL         27            C9                                   OP                                                          49488.3
         RENTAL AND   LLC           AFFIDAVIT                                                                                                                           R
         SERVICES LLC               CLAIM
                                    NOTICE
                      MDC TEXAS                                                               5468       PSL         24            C9
                      ENERGY LLC
         TRIO EQUIP   MDC ENERGY LIEN         2019012695   8/8/2019 07/18/2019                5452       PSL         27            C9                                   OP                                                          49001.17
         RENTAL AND   LLC           AFFIDAVIT                                                                                                                           R
         SERVICES LLC               CLAIM
                                    NOTICE
                      MDC TEXAS                                                               5468       PSL         24            C9
                      OPERATOR
                      LLC
         RED STONE    MDC ENERGY RELEASE 2019013113        8/15/201 08/08/2019                1524       BOYD G T                                                       OP                2019-      OPR
         OPERATIONS   LLC           OF LIEN                9                                                                                                            R                 00009079
         INC                        CLAIMED
                      SAN SABA                                                                           PSL         18            C9
                      RESOURCES
                      LLC
                      RED WILLOW
                      PRODUCTION
                      LLC
                      MTE
                      HOLDINGS
                      LLC
                      MDC TEXAS
                      OPERATOR
                      LLC
                      Too many to
                      display
                      see instr for
                      details.
         RED STONE    MDC ENERGY RELEASE 2019013114        8/15/201 08/08/2019                1723       PSL         27            C8                                   OP
         OPERATIONS   LLC           OF LIEN                9                                                                                                            R
         INC                        CLAIMED
                      SAN SABA
                      RESOURCES
                      LLC
                      MTE
                      HOLDINGS
                      LLC
                      MDC TEXAS
                      OPERATOR
                      LLC
                      MDC TEXAS
                      ENERGY LLC
                      Too many to
                      display
                                                                                Case 19-12269-KBO   Doc 70-18       Filed 11/12/19   Page 25 of 28
              see instr for
              details.
SITEPRO INC   MDC ENERGY LIEN         2019013205 8/15/201 08/13/2019                       5468     PSL         24          C9                              OP                                 531538.2
              LLC           AFFIDAVIT            9                                                                                                          R
                            CLAIM
                            NOTICE
              MDC REEVES                                                                   3608     PSL         9           C1
              ENERGY LLC                                                                                                    8
              MDC TEXAS                                                                    2561     PSL         11          C9
              ENERGY LLC
              MDC TEXAS                                                                    1723     PSL         27          C8
              OPERATOR
              LLC
                                                                                           1523     PSL         18          C9
                                                                       Too
                                                                       many
                                                                       to
                                                                       displa
                                                                       y
                                                                       see
                                                                       instr
                                                                       for
                                                                       detail
                                                                       s.
CUDD ENERGY MDC ENERGY LIEN        2019013332   8/19/201 08/12/2019                        5652     PSL         21          C9        160.000        W2SE   OP   2018-      OPR   1585   224   96851.18
SERVICES      LLC        AFFIDAVIT              9                                                                                     0                     R    00007557
                         CLAIM
                         NOTICE
CUDD          MDC REEVES                                                                   5653     PSL         21          C9        160.000        W2N         2018-      RPR   1611   246
PRESSURE      ENERGY LLC                                                                                                              0              E           00010419
CONTROL INC
RPC INC AGENT MDC TEXAS
              ENERGY LLC
GE OIL AND    MDC ENERGY LIEN      2019013432   8/20/201 08/19/2019                        5420     PSL         23          C9                              OP                                 127900.2
GAS PRESSURE LLC         AFFIDAVIT              9                                                                                                           R                                  1
CONTROL LP               CLAIM
                         NOTICE
HAMM HOLLY C MDC TEXAS                                                                     5452     PSL         27          C9
AGENT         ENERGY LLC
              MDC TEXAS
              OPERATOR
              LLC
GE OIL AND    MDC ENERGY LIEN      2019013433   8/20/201 08/19/2019                        5420     PSL         23          C9                              OP                                 127900.2
GAS PRESSURE LLC         AFFIDAVIT              9                                                                                                           R                                  1
CONTROL LP               CLAIM
                         NOTICE
HAMM HOLLY C MDC TEXAS                                                                     5496     PSL         27          C9
AGENT         ENERGY LLC
              MDC TEXAS
              OPERATOR
              LLC
PRADON        MDC ENERGY ABSTRACT 2019013445    8/20/201 08/05/2019                                                                                         OP                                 28420
CONSTRUCTIO LLC          OF                     9                                                                                                           R
N AND                    JUDGMEN
TRUCKING CO              T
              MDC TEXAS
              ENERGY LLC
TRIO EQUIP    MDC ENERGY LIEN      2019013774   8/23/201 07/18/2019                        1723     PSL         27          C8                              OP                                 64562.73
RENTAL AND    LLC        AFFIDAVIT              9                                                                                                           R
SERVICES LLC             CLAIM
                         NOTICE
              MDC TEXAS
              ENERGY LLC
              MDC TEXAS
              OPERATOR
              LLC
                                                                                 Case 19-12269-KBO   Doc 70-18    Filed 11/12/19   Page 26 of 28
TRIO EQUIP   MDC ENERGY LIEN         2019013776   8/23/201 07/18/2019                       1723     PSL         27       C8        320.000        OP   64562.74
RENTAL AND   LLC           AFFIDAVIT              9                                                                                 0              R
SERVICES LLC               CLAIM
                           NOTICE
             MDC TEXAS
             ENERGY LLC
             MDC TEXAS
             OPERATOR
             LLC
TRIO EQUIP   MDC ENERGY LIEN         2019013777   8/23/201 07/18/2019                       1723     PSL         27       C8        17.7200        OP   64562.72
RENTAL AND   LLC           AFFIDAVIT              9                                                                                                R
SERVICES LLC               CLAIM
                           NOTICE
             MDC TEXAS
             ENERGY LLC
             MDC TEXAS
             OPERATOR
             LLC
STELLAR      BROWNING LIEN           2019013869   8/27/201 08/22/2019                       1524     PSL         18       C9        880.000        OP   63820.5
DRILLING     OIL CO INC AFFIDAVIT                 9                                                                                 0              R
FLUIDS LLC                 CLAIM
                           NOTICE
             LUXE
             OPERATING
             LLC
             MDC ENERGY
             LLC
             MDC TEXAS
             OPERATOR
             LLC
             PECAN
             BAYOU
             ENERGY LLC
STELLAR      MDC ENERGY LIEN         2019013870   8/27/201 08/22/2019                       5420     PSL         23       C9                       OP   41873.61
DRILLING     LLC           AFFIDAVIT              9                                                                                                R
FLUIDS LLC                 CLAIM
                           NOTICE
             SCYTHIAN
             LTD
             SAN SABA
             RESOURCES
             LLC
             PECAN
             BAYOU
             ENERGY LLC
             MDC TEXAS
             OPERATOR
             LLC
             Too many to
             display
             see instr for
             details.
NEXUS II     MDC ENERGY LIEN         2019014003   8/28/201 08/27/2019                       5846     PSL         11       C9                       OP   665945
DIRECTIONAL LLC            AFFIDAVIT              9                                                                                                R
DRILLING                   CLAIM
SPECIALISTS                NOTICE
LTD
             MDC TEXAS                                                                      5638     PSL         10       C9        224.320
             ENERGY LLC                                                                                                             0
                                                                                            5468     PSL         24       C9
                                                                                            5420     PSL         23       C9
                                                                                            2561     PSL         11       C9
                                                                        Too
                                                                        many
                                                                        to
                                                                        displa
                                                                        y
                                                                                 Case 19-12269-KBO   Doc 70-18    Filed 11/12/19   Page 27 of 28
                                                                        see
                                                                        instr
                                                                        for
                                                                        detail
                                                                        s.
C AND J      MDC ENERGY LIEN         2019014005   8/28/201 08/13/2019                       5452     PSL         27       C9                       OP                                84133.68
ENERGY       LLC           AFFIDAVIT              9                                                                                                R
SERVICES                   CLAIM
                           NOTICE
C AND J SPEC QUANAH                                                                         5468     PSL         24       C9
RENT         EXPLORATIO
SERVICES INC N LLC
             PECAN
             BAYOU
             ENERGY LLC
             MTE
             HOLDINGS
             LLC
             MDC TEXAS
             OPERATOR
             LLC
             Too many to
             display
             see instr for
             details.
RED STONE    MDC ENERGY PARTIAL 2019014011        8/28/201 08/13/2019                       5468     PSL         24       C9                       OP   2019-      OR                137000
OPERATIONS   LLC           RELEASE                9                                                                                                R    00009080
INC
             MTE
             HOLDINGS
             LLC
             MDC TEXAS
             OPERATOR
             LLC
             MDC TEXAS
             ENERGY LLC
             MDC REEVES
             ENERGY LLC
             Too many to
             display
             see instr for
             details.
CREST        MDC ENERGY LIEN         2019014568   9/6/2019 09/03/2019                       2562     PSL         26       C9                       OP                   1653   372   167699.2
PUMPING      LLC           AFFIDAVIT                                                                                                               R                                 1
TECHNOLOGIES               CLAIM
LLC                        NOTICE
             MDC TEXAS                                                                      5468     PSL         24       C9                                            1694   56
             ENERGY LLC
                                                                                                                                                                        1764   341
                                                                                                                                                                        1764   495
CREST        MDC ENERGY   LIEN      2019014569 9/6/2019 09/03/2019                          2562     PSL         26       C9                       OP                   1653   372   104764.7
PUMPING      LLC          AFFIDAVIT                                                                                                                R                                 5
TECHNOLOGIES              CLAIM
LLC                       NOTICE
             MDC TEXAS                                                                      5468     PSL         24       C9                                            1694   56
             ENERGY LLC
                                                                                                                                                                        1764   341
                                                                                                                                                                        1764   495
PATTERSON     MDC ENERGY LIEN      2019014593 9/6/2019 09/05/2019                           1410     PSL         21       C1        960.000        OP                                274035
UTI DRILLING  LLC        AFFIDAVIT                                                                                        7         0              R
COMPANY LLC              CLAIM
                         NOTICE
ROTHBERG      MDC REEVES                                                                    1413     PSL         22       C1        960.000
LISA ATTORNEY ENERGY LLC                                                                                                  7         0
              MDC TEXAS
              ENERGY LLC
                                                                   Case 19-12269-KBO   Doc 70-18    Filed 11/12/19   Page 28 of 28
             MDC TEXAS
             OPERATOR
             LLC
MAVERICK     MDC ENERGY LIEN      2019014595 9/6/2019 08/29/2019              5468     PSL         24       C9                       OP   8250
FIELD        LLC        AFFIDAVIT                                                                                                    R
SERVICES LLC            CLAIM
                        NOTICE
             MDC TEXAS
             ENERGY LLC
             MDC TEXAS
             OPERATOR
             LLC
MAVERICK     MDC ENERGY NOTICE    2019014596 9/6/2019 08/28/2019              1413     PSL         22       C7        640.000        OP   7875
FIELD        LLC                                                                                                      0              R
SERVICES LLC
             MDC REEVES
             ENERGY LLC
             MDC TEXAS
             ENERGY LLC
             MDC TEXAS
             OPERATIR
             LLC
